Citation Nr: 1629056	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increase rating for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a disability of the solar plexus and/or xiphoid process, which manifests as difficulty breathing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1980 to March 1983, and from July 1986 to November 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In this decision, the Board is granting service connection for a low back disability.  

The remaining issues of whether he is entitled to a higher rating for hearing loss and to service connection for an injury to the solar plexus or xiphoid process that manifests as difficulty breathing are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REASONS AND BASES

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2015).  

The Veteran is currently diagnosed with lumbar degenerative disc disease and degenerative joint disease (DDD and DJD).  His STRs document lumbar pain and spasms, in March 1982, January and February 1983, March 1987, and October 1987.  

A September 2010 VA examination report contains a negative opinion.  The examiner noted that the Veteran only had complaints of back pain during his first period of service, and that because there were only complaints during his first period, and not his second, there was not a showing of chronicity.  The examiner indicated that post-service injuries were the cause of his current disabilities.  The Board notes that this opinion is inadequate, as there were records of symptoms and complaints during the Veteran's second period of service.

The Veteran's physician opined in April 2012 that it was as likely as not that the current diagnoses were related to service.  He noted the Veteran had symptoms in service, as documented, caused by injury and wear and tear.  Records reveal he was thrown in March 1982, and injured his lower back and tailbone.  His physician pointed to the Veteran's complaints at separation, of recurrent back pain, that were clarified by the examining physician to indicate that he had a history of lumbar strain that generally resolved with Motrin and massage.  The Veteran's physician indicated that any post-service injuries aggravated these original in-service injuries.

Accordingly, the Board finds that the Veteran's STRs document an injury to the low back and tailbone in March 1982.  He complained periodically of back pain during both periods of active duty, and at his separation.  His physician has attributed current lumbar DDD and DJD to these symptoms and complaints during service.

In conclusion, the criteria for service connection for lumbar DDD and DJD spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


ORDER

Service connection for lumbar DDD and DJD is granted.




REMAND

The remaining claims require additional development prior to final adjudication.

In regard to hearing loss, an updated examination must be scheduled.  His last hearing examination of record was in July 2010.  Although he apparently wished to withdraw this claim at one point in time (see Statement in Support of Claim received May 20, 2014), submissions in favor of a higher rating have also been received (see Appellate Brief, received June 28, 2016).  The Board construes this later filing as the Veteran's decision to continue to pursue his claim.  Accordingly, a current examination must be conducted.

The Veteran has not been given an examination for his claim regarding an injury to his solar plexus or xiphoid process, which he clarifies as an injury that causes him trouble breathing.  Although his STRs do not document such an injury, there are records pertaining to his lungs and to breathing problems.  He should be given an examination for an opinion on the cause of his breathing problems, and whether they are related to service. 

Additionally, updated treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his hearing loss, and his solar plexus/xiphoid process causing breathing problems.  Make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an updated VA hearing loss examination.  The examiner is asked to conduct a complete hearing examination.  If the record contains additional audiograms that have not been interpreted or do not contain the Maryland CNC word test, the examiner is asked to provide explanation of the results and how they compare with the current examination results.  All opinions are to be supported with explanatory rationale.

3.  Schedule the Veteran for an appropriate examination for an opinion on whether there is a diagnosis causing him to have difficulty breathing, or of the solar plexus or xiphoid process, and if so, whether it is as likely as not (50 percent or greater probability) related to service.

The examiner is asked to review the record prior to the examination.  The examiner is advised that an absence of documentation is not dispositive of the question of service connection and therefore cannot form the basis of any opinion rendered.

The Veteran asserts he was injured in service during training, and that he remembers discussion of his solar plexus.  He reports being on light duty for three days following the injury.  The examiner is asked to elicit details from the Veteran regarding the injury, and his symptoms thereafter and up until now.  He has complained of difficulty breathing.

The examiner is asked to provide a diagnosis addressing his complained of symptoms, and then to opine on whether it is as likely as not (50 percent or greater probability) that this current disability is related to symptoms in service.  The Board notes that he had a number of upper respiratory infections during service.  He complained of shortness of breath and chest pain at separation in 1987, and did have a chest X-ray to rule out pneumonia in October 1987, but it is unclear what the ultimate diagnosis was.

The examiner is asked to provide explanatory rationale for all opinions rendered.  If necessary to refer to a different type of physician, make that note clear and return to the scheduler to accomplish that.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


